822 F.2d 60
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Q.F.I., INC., d/b/a and a/k/a Royal Food, Inc.; RoyalFood Enterprises, Inc.; Royal Enterprises; Royal Foods andRoyal Foods, Inc., formerly doing business and formerlyknown as Turner's Foodline, Inc. and Turner Foodline, Inc., Debtor,FLEMING FOOD, INC., Plaintiff-Appellant,v.Thomas and Howard of Hickory, Inc.; Merchants Distributors,Inc.; and American Bakeries Company;. UnionPlanters National Bank; L. B. Turner,Defendants-Appellees.
No. 86-5642
United States Court of Appeals, Sixth Circuit.
June 30, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the order of the Honorable James H. Jarvis granting appellees' motion to dismiss the appellant's earlier appeal of an order of the Bankruptcy Court in the Eastern District of Tennessee.  The order of the Bankruptcy Court denied appellant's motion to strike certain names from the caption of an involuntary bankruptcy proceeding.  After careful review of the record, oral argument and the briefs of the parties, we DISMISS the appeal on the ground that the order initially appealed from is not a final, appealable order.